UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES AND EXCHANGE ACT OF 1934 CREATIVE APP SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 46-0684479 (State of incorporation or organization) (I.R.S. Employer Identification No.) 3965 Paula Street La Mesa, CA (Address of principal executive offices) (Zip Code) Copies of Communications to: Stoecklein Law Group, LLP. 401 West A Street, Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-1325 Securities to be registered pursuant to Section 12(g) of the Act: Title of each class to be so registered Name of each exchange of which each class is to be registered None Not Applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. Securities Act registration statement file number to which this form relates: Form S-1; File No. 333-184457. Securities to be registered pursuant to Section 12(g) of the Act: Common stock, par value $0.001 per share (Title of class) 1 Item 1. Description of Registrant’s Securities to be Registered. The description of securities contained in the Registrant’s Registration Statement on Form S-1, as amended, originally filed with the Securities and Exchange Commission on October 17, 2012 (333-184457) is incorporated by reference into this registration statement. Item 2. Exhibits. Exhibit Description 3(i)(a) Articles of Incorporation(1) 3(ii)(a) Bylaws(1) 4 Instrument defining the rights of security holders: (a)Articles of Incorporation(1) (b)Bylaws(1) (c)Stock Certificate Specimen(1) Previously attached with the Company’s initial filing of Form S-1, SEC file number 333-184457, filed on October 17, 2012, and incorporated by reference herein as an exhibit to this Form 8-A. SIGNATURES In accordance with Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration to be signed on its behalf by the undersigned, thereto duly authorized. CREATIVE APP SOLUTIONS, INC. By: /S/ Ryan Faught Ryan Faught, Chief Executive Officer 2
